Citation Nr: 0607458	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, diagnosed as anxiety 
and depression, to include as secondary to a bilateral knee 
disability.  

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied service connection for PTSD, and for 
anxiety and depression.  By way of that decision, the RO also 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for a bilateral knee condition.  Regarding the claim for a 
psychiatric disorder other than PTSD, the veteran has alleged 
(and the RO has since considered, as indicated in its July 
2005 statement of the case (SOC)) that this condition is 
secondary to a bilateral knee disorder -- so the Board has 
characterized that issue in view of the theory of service 
connection on a secondary basis.

In February 2006, the Board advanced the veteran's case on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).
 

FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of these matters has been 
obtained.  



2.	In its April 1972 rating decision, the RO denied the 
veteran's original claim for service connection for a 
bilateral knee disorder.  The RO then provided the veteran 
with notification of the denial of his claim through 
correspondence dated later that month.  

3.	The additional evidence received since the April 1972 
denial of the claim for service connection for a bilateral 
knee disorder, while not previously of record, nonetheless 
does not relate to an unestablished fact necessary to 
substantiate this claim.

4.	The most probative evidence of record indicates that the 
veteran does not currently meet the criteria for a diagnosis 
of PTSD. 

5.	Even in the event that a medical diagnosis of PTSD were 
established by the record, the preponderance of the evidence 
is against any finding that this condition is related to the 
one verified stressor of record, which consists of the 
veteran's left knee injury in January 1971 during a training 
exercise. 

6.	With respect to the veteran's claimed acquired psychiatric 
disorder other than PTSD, an October 2005 VA examiner has 
determined that the currently diagnosed depression and 
anxiety are more likely related to a post-service back injury 
than any incident from military service.

7.	Since the veteran's petition to reopen a claim for service 
connection for a bilateral knee disability has been denied 
(and the underlying claim involving a bilateral knee disorder 
remains in a denial status as well), the veteran's 
alternative theory of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, as 
secondary to the bilateral knee condition, is rendered moot.






CONCLUSIONS OF LAW

1.	The RO's April 1972 decision denying the claim for service 
connection for a bilateral knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.     §§ 3.104, 
20.201 (2005).     

2.	New and material evidence has not been received to reopen 
the claim for service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002);           38 
C.F.R. § 3.156 (2005).

3.	PTSD was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2005).

4.	The veteran does not have an acquired psychiatric disorder 
other than PTSD, including anxiety and depression, that was 
not incurred or aggravated during service or that is 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of the duty to provide the veteran with 
comprehensive notice as to the procedures for evidentiary 
development in connection with his claims, the RO has issued 
to the veteran VCAA notice letters dated in June 2003, 
February 2004 and March 2004.  

The initial June 2003 correspondence concerned the veteran's 
petition to reopen a claim for service connection for a left 
knee disorder.  This document notified him of the information 
and evidence necessary to substantiate this claim, which was 
not already of record.  This included explaining the "new 
and material evidence" requirement in order for the RO to 
consider on the merits his previously denied claim for 
service connection.  The letter also informed the veteran of 
the mutual obligation between him and VA to obtain evidence 
relevant to the claim.  See Quartuccio, 16 Vet. App. at 186-
87.  Notably, the veteran was also informed that the original 
RO denial that he sought to reopen was for a bilateral knee 
condition, and thus he was appraised as to key notice 
requirements for claims for disorders of both knees.  

In the February 2004 VCAA letter issued to the veteran, which 
concerned the veteran's claim for service connection for 
PTSD, the RO informed him as to the additional evidence not 
yet of record that was necessary in order to substantiate 
this claim.  The RO enclosed a copy of a PTSD stressor 
questionnaire requesting that the veteran provide information 
as to any in-service experiences underlying his claim for 
service connection.  The veteran was also informed as to 
whose responsibility it was -- his or VA's, to submit 
evidence pertinent to the claim.  

The most recently issued March 2004 correspondence addressed 
claims presently on appeal for PTSD, a psychiatric disorder 
other than PTSD, a left knee condition, and included 
information substantially similar to that already described 
above, namely, with regard to the first three elements of 
VCAA notice.  And in discussing the first element in 
particular, that of additional evidence necessary to 
substantiate the claim, the letter included explanation of 
the specific types of evidence that would be most helpful in 
substantiating the matters on appeal, such as VA medical 
records, private physicians' records, and a more in-depth 
description of claimed stressful events in service (in 
support of the claim for service connection for PTSD).   
The Board emphasizes that although the notice letters that 
discussed his petition to reopen (dated in June 2003 and 
March 2004) referred to a left knee condition, as indicated 
above, the June 2003 letter explained to the veteran that the 
decision sought to be reopened concerned a bilateral knee 
disability.  Also, the July 2005 SOC and December 2005 
supplemental SOC (SSOC) also identified the issue on appeal 
with regard to his petition to reopen, as involving that of a 
bilateral knee disability, and then informed him in relation 
to this issue of 38 C.F.R. § 3.159, the regulation that sets 
forth the procedures by which VA will assist a claimant in 
the development of a claim for compensation benefits.  Thus, 
the veteran has reasonably been placed on notice as to the 
legal requirements for reopening the prior April 1972 denial 
in its entirety, and not solely as concerning the left knee.      

Accordingly, based upon a review the above documents, the 
veteran has been provided with sufficient VCAA notice as 
required under Pelegrini II.  See also 38 U.S.C.A. § 5103(a), 
and 38 C.F.R. § 3.159(b)(1).  



Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the case at hand, the VCAA notice letters issued by the RO 
may each be considered timely as they pertain to the specific 
claims for service connection for PTSD, and for an acquired 
psychiatric disorder other than PTSD.  These letters were 
each issued prior to the December 2004 rating decision on 
appeal denying service connection for psychiatric conditions.  
This is in accordance with the definition set forth above as 
to what will constitute timely notice, that of notice 
preceding the initial adjudication of the claim on appeal.

With regard to the veteran's petition to reopen a claim for 
service connection for a bilateral knee disorder, however, 
not all of the above-referenced letters were timely under the 
legal definition set forth above.  While the December 2004 
rating decision is the RO decision presently on appeal, the 
claims file shows that the initial 
adjudication of the petition to reopen was pursuant to a July 
2003 rating decision    -- thus, only the June 2003 notice 
letter was timely, and the February and March 2004 letters 
would not be considered to have provided timely notice.  
Pelegrini II, 18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  This aside, following the 
issuance of the above-noted letters dated in early-2004,  the 
veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the RO's issuance of the 
December 2004 rating decision continuing the denial of his 
claim, as well as the eventual certification of this case to 
the Board on December 29, 2005.  In response, the veteran has 
provided numerous lay statements in support of his claim, and 
has informed the RO that he has received continuing treatment 
at the Wilmington VA Medical Center (VAMC); the RO has since 
obtained all available records that are on file from the 
Wilmington VAMC.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), and service personnel 
records.  It has obtained copies of the veteran's medical 
records underlying his claim for disability benefits from the 
Social Security Administration (SSA), as well as his VA 
outpatient and hospitalization records over a period of more 
than two decades.  The RO has also arranged for the veteran 
to undergo numerous VA examinations in connection with the 
claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted numerous personal 
statements on his behalf.  He has not at any point requested 
the opportunity to testify at a hearing in support of his 
claims.  38 C.F.R. § 20.700(a).


In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Petition to Reopen

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or injury sustained while on active duty in the 
military.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).   

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

Here, the veteran's original claim for service connection for 
a bilateral knee disability was denied by way of an April 
1972 rating decision.  In that decision, although the 
specific claim considered was that of service connection for 
a left knee condition (due to aggravation of a pre-existing 
disability), the disability for which service connection was 
denied was for a bilateral knee condition.  It was noted as 
the basis for this decision, that on his entrance examination 
in February 1970, the veteran gave a history of operations on 
both knees due to football injuries prior to service.  
Thereafter, an in-service Physical Evaluation Board (PEB) in 
March 1971 found bilateral osteochondritis dissecans of the 
knees, that existed prior to entry, not aggravated by 
service, and the veteran was discharged as unfit for duty.  
The RO accordingly denied the claim on the justification that 
the veteran's knee disorder pre-existed service, and did not 
undergo aggravation therein.  The veteran was properly 
notified of this decision later that same month.  

Then in February 1974, the RO received a statement from the 
veteran in which he indicated his dissatisfaction with the 
result of the above April 1972 rating decision.  Note that as 
a general matter, a notice of disagreement (NOD) must be 
filed within one-year from the date of mailing of notice of 
an RO rating decision, in order to initiate the appellate 
review process of an issue that has been adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not 
filed in accordance with the specified time frame, then the 
prior RO determination at issue becomes final and binding on 
the veteran based upon the evidence then of record.  See 38 
U.S.C.A.     § 7105(c).  

A timely NOD of the April 1972 decision was not received in 
this case, since the February 1974 statement was dated more 
than one-year after the notification of the denial.  So this 
decision became final and binding based upon the evidence 
then of record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.1003 (2005).  This, in turn, 
means there must be new and material evidence to reopen this 
claim and warrant further consideration of it on a de novo 
basis.           38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2005); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board must determine whether new and material evidence 
has been received since the RO's April 1972 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claim was received in 
January 2003, after that cutoff date.  So the revised version 
of 38 C.F.R. §3.156(a) (2001), providing a new definition of 
new and material evidence, applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

In this case, the additional evidence received since the RO's 
April 1972 decision, consists of the reports of the veteran's 
October 2005 VA psychiatric examination, and social and 
industrial survey completed that same month; outpatient 
records from the Wilmington VAMC dated from June 1996 up 
until December 2005; copies of administrative decisions from 
the SSA as to the veteran's eligibility for benefits from 
that agency; the veteran's service personnel records; medical 
records which provided the basis for the SSA's 
determinations, including records from P. LeRoy, M.D., from 
November 1981 to January 1987, and from V. Chitale, M.D., 
from December 1991 to March 1992.  Additional records 
received from private treatment providers, consist of reports 
from W. Kraut, M.D., from April to July 1982, a     May 1982 
report from the Wilmington Medical Center, a February 1992 
report from P. Desai, M.D., a May 1992 report from A. Turner, 
Ph.d., and an August 1992 report from the Crozer Chester 
Medical Center.  The veteran has also submitted various 
personal statements, and copies of SMRs.      

The Board's determination as to whether new and material 
evidence has been received in order to warrant reopening the 
veteran's claim will turn upon whether any of the newly 
submitted evidence provides favorable medical information on 
the question of medical nexus, i.e., that would tend to 
contradict the basis for the prior April 1972 RO decision, 
which was that the veteran's bilateral knee condition     
pre-existed military service, and did not undergo aggravation 
therein.  This would include, for the veteran's knee 
disorder, which has already been shown to pre-exist service 
(since a prior left knee injury was noted on the veteran's 
April 1970 entrance examination), any medical opinion or 
other evidence indicating that his condition affecting the 
left knee underwent aggravation (defined as a permanent 
worsening by regulation) during military service.  Inasmuch 
as the report of his entrance examination indicates a right 
knee scar but no specific injury, the occurrence of this 
injury prior to service is not as apparent, so new and 
material evidence would include evidence demonstrating 
aggravation of a pre-existing condition, and also generally 
encompass evidence that this condition was directly incurred 
in service.


On review of the above-referenced items of evidence, there is 
no competent finding of record from any medical professional, 
or other objective evidence, which would substantiate the 
presence of a causal relationship between the claimed 
bilateral knee disability and military service.  In 
particular, the evidence does not show in-service aggravation 
of a pre-existing knee condition, which the veteran has 
alleged as the primary basis for his claim.  In this regard, 
the reports of the October 2005 VA examination, and social 
and industrial survey, concern his evaluation and treatment 
for psychiatric disorders.  His VA outpatient records from 
the Wilmington VAMC reflect numerous instances of treatment 
for pain and discomfort associated with a present bilateral 
knee condition, but do not address at any point the likely 
etiology of this disorder.     
	
Records from the SSA include an October 1992 administrative 
decision from this agency which indicates that the veteran 
was deemed to be disabled due to disorders of the back, and 
anxiety related disorders, effective from December 29, 1987.  
There is no statement associated with this decision, or the 
supporting medical records, on the events which led to the 
onset of either of these conditions.  

The copies of his SMRs which the veteran has provided, 
including in-service treatment notes and the PEB evaluation 
report with respect to his knee condition, are essentially 
cumulative of those service records already in the claims 
file.  Also, the service personnel records recently 
associated with the claims file do not contain any reference 
to a knee injury in service.

Those evaluation reports from private treatment providers 
similarly do not provide the necessary information in support 
of the veteran's claim.  The medical records noted above from 
physicians who have treated the veteran (including V. 
Chitale,     P. LeRoy, P. Desai, W. Kraut, the medical 
providers at Wilmington Medical Center, and those at Crozer 
Chester Medical Center) address his ongoing treatment for 
musculoskeletal problems, primarily in the spine, with the 
symptom of generalized chronic pain.  Although many of these 
treatment providers noted a history of right and left knee 
problems in passing, they generally did not discuss the 
question of etiology; the one exception, that of a physician 
at Crozer Chester Medical Center, documented a history of 
right and left knee surgeries, secondary to a football 
injury, presumably meaning the event prior to service that 
caused the veteran's knee injuries.  The remaining private 
treatment records associated with the claims file pertain 
only to psychiatric evaluation, and do not concern the 
claimed knee disabilities.  

The veteran's own statements received, since April 1972, have 
also been taken into consideration, particularly his 
assertion that even while the claimed knee disorder pre-
existed service, it underwent significant aggravation while 
he was on active duty, following an injury during a training 
exercise.  But as he is a layman, without the appropriate 
background and expertise to render a competent opinion on a 
medical matter, he cannot offer a probative opinion 
etiologically linking a current disability to his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, his unsupported assertions with regard to the issue 
of causation, a medical matter, cannot provide a basis for 
reopening his previously denied claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim for compensation benefits).  

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable, and the petition to reopen must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 476 (1993).

Service Connection

A.	Background

The veteran's SMRs do not include any findings or complaints 
with reference to a psychiatric problem, or any record of 
mental health counseling.  His entrance examination notes the 
presence of scars on the both knees from previous operations.  
It was also documented that the left knee was stable, with no 
crepitus.  A       January 1971 notation in the veteran's 
military treatment records indicates that he complained of 
pain in both knees over the previous month, following an 
injury in a training exercise.  He continued to seek 
treatment for knee problems, and a February 1971 record 
indicates the presence of definite subpatellar grinding in 
both knees.  The report from a Physical Evaluation Board in 
March 1971 provides a diagnosis of bilateral osteochondritis 
dissecans of the knees, and states that this condition was 
determined to have pre-existed service and not undergone 
aggravation therein.

On VA general examination in April 1970, it was remarked that 
the nervous system was within normal limits, and there was no 
indication of any psychological complaints.  

The veteran underwent hospitalization at the Wilmington VAMC 
in March 1972 for a period of about one-week for treatment of 
knee pain and difficulty with ambulation.  The diagnosis on 
discharge was bilateral knee pain, chondromalacia patella, 
and healed osteochondritis dissecans.   

In his February 1992 letter, P. Desai, M.D., stated that he 
had been treating the veteran since July 1990 for severe 
depression, sleep difficulties, and chronic pain.  He further 
indicated that a recent exacerbation in the veteran's 
depression symptomatology, as well as chronic pain problems 
and residuals of two major back surgeries, prevented him from 
being employed in gainful work.   

In her May 1992 letter, A. Turner, a private psychologist, 
stated that by history, the veteran was originally treated by 
a psychiatrist between 1983 and 1984.  She further indicated 
that following discharge from service the veteran had a good 
work record and was employed as a pipe fitter until he could 
no longer work in 1983 as the result of an industrial 
accident that had caused a ruptured disc.  The psychologist 
then provided a diagnosis of PTSD, stating that the veteran 
had the essential features of this disorder that included 
symptoms of a sense of foreshortened future, markedly 
diminished interest in significant activities, and recurrent 
and intrusive recollections of the experiences surrounding 
the event.  She stated that while there were other 
psychosocial factors which likely exacerbated the veteran's 
psychological condition, the primary cause of this condition 
was his work trauma, including the loss at that time of the 
ability to participate in his previous occupation.  

As mentioned, pursuant to an October 1992 SSA administrative 
decision, the veteran was deemed eligible for disability 
benefits, in part due to anxiety related disorders.     

A March 1995 evaluation report from the Rockford Center, a 
private facility, indicates that the veteran had undergone 
psychiatric hospitalization earlier that month.  The 
diagnosis on discharge was major depressive disorder, 
recurrent, without psychosis, improved; and substance use 
disorder, mixed, cocaine and alcohol.  It was noted that the 
veteran had previously been admitted to that facility on 
numerous instances since 1993.  His status on discharge was 
that he had improved.

In his March 2004 statement, the veteran alleged that he had 
injured his left knee in service in January 1971, and that 
following his medical discharge from service he had 
experienced depression and anxiety.  He stated that he had 
been treated for depression and anxiety for many years at a 
VA hospital.  

In his response to the PTSD questionnaire sent to him by the 
RO, also dated in March 2004, the veteran referred to two 
alleged incidents as the stressors underlying his claim for 
service connection for PTSD, the first of which occurred in 
January 1971 in service at Camp Lejeune, North Carolina, when 
he fell into a hole in the ground while on maneuvers and 
injured his left knee.  The veteran explained that he was 
discharged from service because of this incident, and was 
also hospitalized shortly after service for a knee problem.  
The second alleged incident occurred in August 1978 in 
Delaware when the veteran was driving a work truck in 
connection with his job at the time and someone had shot at 
the truck.  The veteran alleged that the first incident 
described above had started his PTSD condition, and that the 
second incident had aggravated the condition. 

Outpatient records from the Wilmington VAMC, include a June 
1996 psychiatrist's report noting a diagnosis of pain 
disorder associated with both psychological factors and a 
general medical condition; cocaine dependence, in early full 
remission; and alcohol dependence, in early sustained 
remission.  Subsequent records from this facility noted 
ongoing assessments of depression, anxiety and panic attacks.  
A January 2004 report specifically notes the veteran's 
subjective history of an incident in which the spouse of a 
relative had been shot, and that the veteran frequently 
thought back to this incident.  The psychiatrist's clinical 
assessment was of PTSD, amongst other conditions.  

Also, an August 2005 report from this same VA psychiatrist 
notes that the veteran presented for an evaluation of 
symptoms of PTSD which could have had its etiology in 
military service.  It was noted that the veteran had been 
informed that actual determinations as to whether PTSD was 
caused by military service, were generally obtained through 
the scheduling of a compensation and pension examination.  A 
psychiatric evaluation showed that the veteran was logical, 
coherent, and thinking clearly with no hallucinations or 
delusions.  His affect was full and appropriate to thought 
content.  His mood was mildly depressed, but there were no 
suicidal plans.  Memory and orientation were intact, and 
concentration was good.  The diagnosis was depression, panic 
attacks, and PTSD.  

On VA examination in October 2005 for the claimed PTSD 
condition, it was observed with respect to the veteran's 
medical history that he had football injuries when he was 
sixteen years old, and several surgeries on both of his 
knees.  The last surgery was in February 1970 prior to 
entering the Marine Corps.  The veteran received a medical 
clearance to join the service.  He re-injured himself while 
training during a night operation, when he fell into a hole 
knee-deep.  The veteran consulted with the corpsman, but was 
told to complete the operation and walk back to camp.  He was 
medically evaluated for knee problems soon afterwards, and 
was then medically discharged from the Marine Corps.  He 
considered the events involving his injury and subsequent 
discharge to have been a traumatic experience.  The veteran 
further explained that he had worked as pipe fitter post-
service until he had an on the job injury in 1981, and stated 
that he had left this job after he lost a workmen's 
compensation case against a company he worked for at that 
time.  He had several back operations following this work-
related injury.  The examiner noted that he had reviewed the 
contents of the veteran's claims file.

A mental status examination revealed that the veteran was 
alert, and oriented times three.  His though process was 
logical and goal oriented.  There were no indications of 
hallucinations or delusions.  He denied current homicidal or 
suicidal thoughts or plans.  He had been managing his 
activities of daily living well.  His short-term and long-
term memory seemed slightly compromised.  He did not have any 
obsessions or compulsions.  He claimed he had been 
experiencing daily panic attacks, but his medications had 
allowed him to control them.  His subjective sense of his 
mood was of depression or anxiety.  He slept eight hours a 
night, but claimed that he had nightmares about his accident 
and did not have a restful sleep.  He claimed that he rarely 
drank alcohol, and denied using illegal drugs for six years.  
He denied abusing prescription medications.  

The examiner provided a diagnosis of depression secondary to 
physical limitations particularly caused by back problems.  A 
Global Assessment of Functioning (GAF) score was assigned of 
60.  The psychologist evaluating the veteran further noted 
that the veteran did not meet the complete diagnostic 
criteria for PTSD.  He had re-injured his knees while he was 
in the military, but his condition did not qualify as trauma.  
Additionally, the veteran denied any symptoms of avoidance or 
an exaggerated startle response.  He had been suffering from 
episodes of panic, and was uneasy with crowds.  He worked 
successfully for ten-years after his military discharge, and 
was coping well until he injured his back on the job.  The 
examiner expressed the opinion that the veteran's depression 
and anxiety was more likely than not a function of his back 
injury.  

The veteran underwent a social and industrial survey that 
same month, conducted by a VA licensed social worker, which 
also involved a review of his claims file.  It was noted that 
the veteran had several admissions to psychiatric hospitals 
since discharge from service.  He reported that his entire 
time in the service was spent at Camp Lejeune in North 
Carolina, and that the most stressful thing that happened to 
him was during night maneuvers in January 1971, when he 
injured his left knee.  According to the veteran, his sleep 
was erratic, and he had dreams and nightmares, but these were 
usually of the same event, and this was of having been shot, 
and the veteran was unable to identify any connection that 
this had to his service experiences.  On mental status 
examination, the veteran's affect was somewhat flat.  He 
denied guilt, hopelessness or worthlessness.  He did 
occasionally experience some depression.  His speech was 
fast, but he provided clear and coherent answers.  He denied 
hallucinations, suicidal ideation or dissociation.  There 
were logical connections between his thoughts.  He was alert 
and oriented in all spheres.  Long-term and short-term memory 
were both good.  Insight and judgment were intact for safety 
and self-care.  On the PTSD symptoms scale in the area of re-
experiencing, he denied distressing or intrusive thoughts.  
He stated that whenever he was reminded of service, he became 
very angry because he had to be discharged for being 
medically unfit.  His overall mobility was limited by the 
degree of pain he was in from various physical disabilities.  
The veteran did not have an exaggerated startle response, and 
had no physical reaction when he was reminded of being in the 
service.  The clinical assessment was of major depressive 
disorder, recurrent, and a GAF score was assigned of 45.  The 
social worker evaluating the veteran also provided a summary 
of findings from those medical providers who had commented on 
the veteran's present psychological condition.

B.	Governing Laws, and Regulations and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Those commendations and decorations that are recognized as 
conclusive evidence of participation in combat are listed in 
the VA Adjudication Procedure Manual (M21-1), at Part VI, 
Change 112, para 11.37(b)(1) (March 10, 2004).  See also 
VAOGCPREC 12-99 (Oct. 18, 1999).  The determination as to 
whether a claimant participated in combat necessarily depends 
upon the facts of each specific case, and requires 
consideration of all pertinent evidence on this issue.  
VAOGCPREC 12-99.

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting information from another source that corroborates 
his testimony or statements.  See Cohen, 10 Vet. App. at 146-
47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  However, corroboration does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the U. S. Court of Appeals for Veterans Claims (Court) 
determined that evidence that the veteran's company received 
heavy casualties during an attack consisting of copies of 
radio logs of that incident, was sufficient to reopen his 
claim for service connection for PTSD, even without specific 
evidence of the veteran's presence with the company during 
that particular incident.  Also, Pentecost, 16 Vet. App. at 
128-29 held that the Board had interpreted the corroboration 
requirement too narrowly by requiring the veteran to 
demonstrate his actual proximity to and participation in 
rocket and mortar attacks.  The Court indicated in this 
respect that although the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."  Id.     

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

1.	PTSD

The claim for entitlement to service connection for PTSD, on 
the basis of one or more alleged in-service stressful events, 
must first be considered in view of the question of whether 
there is competent evidence the veteran now has the 
disability claimed.  As explained above, the necessary 
evidence of a current disability would consist of a medical 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2005).  On this 
subject, there is of record a February 1992 letter from Dr. 
A. Turner, a private psychologist, that provides a diagnosis 
of PTSD, and states that the primary cause of this condition 
was trauma from a work-related back injury in 1983 (post-
service).  More recently, a January 2004 from a psychiatrist 
at the Wilmington VAMC indicated an assessment of PTSD, and 
noted a related precipitating incident in which the spouse of 
one of the veteran's relatives had been shot; this same 
treatment provider in August 2005 noted that the veteran 
presented with symptoms of PTSD which could have had its 
etiology in service, but he did not express any conclusion as 
to etiology.       

Then on VA examination in October 2005, specifically for the 
purpose of evaluating the veteran for the claimed PTSD 
condition, the examiner (a VA psychologist) determined that 
he did not meet the complete diagnostic criteria for PTSD.  
According to the examiner, although the veteran had re-
injured his knees while in service, this condition did not 
qualify as trauma under the medical criteria for a PTSD 
diagnosis.  Also, the veteran had denied having one or more 
groups of symptoms associated with PTSD.  The examiner noted 
his review of the veteran's claims file in providing this 
assessment.   

In adjudicating this claim, it is the Board's responsibility 
to weigh the evidence and decide where to give credit and 
where to withhold the same, including accepting certain 
medical opinions over others.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  

In this instance, there are legitimate reasons that warrant 
consideration of the October 2005 VA examiner's opinion as 
the determinative medical opinion as to whether the veteran 
has the disability claimed.  As indicated, this examiner's 
opinion is grounded in both a mental status evaluation, with 
consideration of whether the veteran meets the specific 
medical requirements for a diagnosis of PTSD, and review of 
the contents of his claims folder.  Those factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444,  448-9 (2000); Black v. Brown, 5 Vet. App. 
177, 180 (1993).  The examiner's conclusion is also 
substantiated by the result of the VA social and industrial 
survey conducted that same month, which did not include an 
assessment of PTSD.  The findings from the other treatment 
providers that the veteran does have PTSD, in comparison, are 
not based on as thorough an evaluation, or upon review of the 
objective medical history.  So the October 2005 examiner's 
report represents the most probative evidence on whether the 
veteran actually has the condition claimed.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  


Under VA case law, service connection may be granted only 
where a veteran has a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  

While the most persuasive evidence rules out a diagnosis of 
PTSD, for the reasons identified above, in view of the 
clinical assessment provided by the recent VA outpatient 
records alone the Board will assume, arguendo, that he might 
have the condition claimed, and continue in its analysis of 
the claim to the issue of whether such condition is 
conceivably of service origin.  In this regard, service 
connection for PTSD as a general matter requires, in addition 
to a medical diagnosis, competent evidence of a link between 
one or more verified stressors and the current condition.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The incidents which the veteran has alleged as having led to 
the development of PTSD, include that during a nighttime 
training exercise in January 1971, he fell into a hole in the 
ground and injured his left knee, and this resulted in his 
separation from service for medical reasons.  Another alleged 
incident occurred in August 1978 in Delaware when the veteran 
was driving a work truck in connection with his job at the 
time and someone had shot at the truck.  The former claimed 
event is a non-combat related stressor, and thus objective 
verification of this event would be needed (see Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)) -- based upon review 
of the veteran's service records, the occurrence of this 
incident is confirmed.  Concerning the latter incident, since 
this did not occur during service and is not associated with 
service, in and of itself, under the applicable legal 
provisions it could not be included in consideration of any 
stressors that might be casually linked to a diagnosis of 
PTSD.  Note that for a valid claim for service connection for 
PTSD, it is not a requirement that the record establish more 
than one verified stressor that would clinically support a 
diagnosis of this condition.  See generally, 38 C.F.R. § 
3.304(f).

There is a requirement of medical evidence relating at least 
one verified stressor to a present diagnosis of PTSD, 
however, to establish service connection for this condition, 
and here, the preponderance of the evidence weighs against 
his claim on the issue of an etiological relationship to 
service.  As mentioned, the psychologist who evaluated him in 
February 1992, diagnosed PTSD, but stated that the general 
cause of this condition was a post-service back injury, in 
1983.  The VA psychiatrist who has indicated an assessment of 
PTSD, in January 2004 described a precipitating incident 
involving a member of the veteran's family, and did not refer 
to any incident from service.  On subsequent evaluation, he 
noted that the veteran's symptoms of PTSD could have been due 
to service, but a conclusive determination was deferred 
pending a VA examination.  Such a statement does not 
generally support the veteran's claim.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of terms such as "may" or "may not" was too speculative to 
constitute a definitive opinion on issue of causation).  See 
too, Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The 
report of the October 2005 examination, while a diagnosis of 
PTSD was not given, also states that the psychiatric symptoms 
noted were most likely due to a post-service back injury, 
instead of the incident described involving a knee injury, 
which tends to rule out a connection between the knee injury 
and any psychiatric disorder, including PTSD.   
Accordingly, the relevant evidence addressing etiology shows 
that even assuming the present of the PTSD condition claimed, 
such condition is most likely not medically related to the 
in-service stressor that has been alleged.  So the record 
does not provide a basis for service connection for PTSD on 
consideration of the above information and medical evidence.   

2.	Psychiatric Disorder other than PTSD

In this case, the relevant medical findings provide 
references to psychiatric conditions other than PTSD that the 
veteran has been noted as experiencing at present, and hence, 
there is definitive evidence of these additional conditions 
for which service connection has been claimed.  In 
particular, the October 2005 examination by a VA psychologist 
resulted in a diagnosis of depression and anxiety.  Of note, 
the veteran's treatment history also reflects one or more 
diagnoses of depressive disorder, anxiety and panic attacks.  
The next matter for consideration by the Board is the 
etiology of the above diagnosed conditions, specifically, 
whether there is a direct causal relationship between a 
current psychiatric disorder and service -- or whether a 
psychiatric condition is instead shown to be etiologically 
related to a disability for which service connection has 
already been granted (namely, secondarily related to a knee 
disability, which the veteran has alleged itself should be 
deemed service-connected).       

In regard to service connection on a direct basis, the 
relevant evidence consists of the opinion of the October 2005 
examiner as to the origins of his noted psychiatric 
condition, which tends to rules out any relationship to 
service.  This VA psychologist expressed the conclusion that 
the veteran's depression and anxiety were more likely a 
function of his post-service back injury, rather than the 
knee injury that the veteran described.  The examination and 
opinion provided was based in part upon review of the claims 
file, which included consideration of the veteran's 
documented medical history, including SMRs and information 
surrounding       post-service evaluation and treatment.  
Additionally, there is no other opinion of record that 
otherwise addresses the etiology of a present mental health 
condition, and no indication from the record of the 
possibility of any other such opinions that have not yet been 
obtained.  So there is no evidentiary basis for service 
connection on a direct basis.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (discussing requirement of medical 
causation in establishing service connection on a theory of 
direct entitlement).  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991);        38 C.F.R. § 3.303(a).   

The Board has also considered the veteran's assertions in 
support of his claim for service connection on a direct 
basis, however, as a layman without medical training and 
expertise, he is not competent to offer a probative opinion 
etiologically linking a current claimed disability to any 
aspect of his military service.  See Espiritu, 2 Vet. App. at 
494.  

Additionally, while the veteran has claimed entitlement to 
service connection on the basis that a claimed psychiatric 
disorder other than PTSD is due to a bilateral knee 
disability, i.e., a claim for service connection on a 
secondary basis, as previously indicated, the Board is 
denying his petition to reopen his claim for service 
connection for a knee disorder.  The underlying claim 
involving a bilateral knee disability remains in the status 
of a claim for which service connection has been previously 
denied, and as a result, the issue of service connection for 
a psychiatric disorder, other than PTSD, based upon a knee 
disorder has been rendered moot.  Inasmuch as the underlying 
disability which the veteran has stated caused or contributed 
to the onset of a psychiatric disorder (a bilateral knee 
disability) has not been deemed service-connected, it cannot 
then be established through any further examination or other 
development that a psychiatric disorder is attributable to 
service either, by way of the secondary relationship claimed.    

C.	Conclusion

For the foregoing reasons, the veteran's claims for service 
connection for PTSD, and for an acquired psychiatric disorder 
other than PTSD (including as secondary to a claimed 
bilateral knee disability), must each be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, since the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).












ORDER

The petition to reopen a claim for service connection for a 
bilateral knee disability is denied.

The claim for service connection for PTSD is denied.

The claim for service connection for an acquired psychiatric 
disorder other than PTSD, diagnosed as anxiety and 
depression, to include as secondary to a bilateral knee 
disability, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


